Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 24, 2019

                                       No. 04-19-00234-CV

                             Johnathan David RICE and Diana Rice,
                                          Appellants

                                                 v.

LEWIS ENERGY GROUP, L.P.; Lewis Petro Properties, Inc.; Lewis Resource Management,
          LLC; Segundo Navarro Drilling, Ltd.; and Tercero Navarro, Inc.,
                                  Appellees

                   From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-08936
                           Honorable Peter A. Sakai, Judge Presiding


                                          ORDER
        On January 29, 2019, the trial court signed a final judgment in the underlying suit.
Plaintiffs/Appellants timely filed (1) a request for findings of fact and conclusions of law and (2)
a notice of past due findings of fact and conclusions of law. See TEX. R. CIV. P. 296, 297.
Appellants timely filed a notice of appeal, and Appellees timely filed a notice of cross-appeal.
        Despite a proper request and reminder, the trial court did not file findings of fact and
conclusions of law. See Cherne Indus., Inc. v. Magallanes, 763 S.W.2d 768, 772 (Tex. 1989)
(noting that, after proper request and reminder, “the trial court’s duty to file findings and
conclusions is mandatory”); accord Brown v. McGonagill, 940 S.W.2d 178, 179 (Tex. App.—
San Antonio 1996, no writ). If the trial court fails to file findings and conclusions after a timely
request and reminder, we presume harm unless the face of the record affirmatively shows
otherwise. Tenery v. Tenery, 932 S.W.2d 29, 30 (Tex. 1996); McLaughlin, Inc. v. Northstar
Drilling Techs., Inc., No. 04-02-00511-CV, 2003 WL 21696635, at *1 (Tex. App.—San Antonio
July 23, 2003, no pet.) (mem. op.).
        On July 19, 2019, Appellants filed an unopposed motion to abate the appeal and remand
the cause to the trial court with an order for it to file findings of fact and conclusions of law. In
their motion, Appellants assert there are multiple grounds for recovery or defense and move this
court to abate and remand for findings of fact and conclusions of law to avoid an undue burden
on them. See Larry F. Smith, Inc. v. The Weber Co., Inc., 110 S.W.3d 611, 614 (Tex. App.—
Dallas 2003, pet. denied) (noting that “[w]hen there are two or more possible grounds of
recovery or defense, . . . an appellant is forced to guess what the trial court found unless the trial
court’s findings are provided to him,” and such forced guessing is harmful). The face of the
record does not affirmatively show the trial court’s reasons for its judgment. See McLaughlin,
Inc., 2003 WL 21696635, at *2.
         We GRANT Appellants’ motion. We ABATE this appeal and REMAND this cause to
the trial court.
       We ORDER the trial court to make findings of fact and conclusions of law and provide
them to the trial court clerk within THIRTY DAYS of the date of this order.
       We FURTHER ORDER the trial court clerk to file in this court, within FORTY DAYS of
the date of this order, a supplemental clerk’s record containing the trial court’s findings and
conclusions.
       All other appellate deadlines are SUSPENDED pending further order of this court.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of July, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court